United States Court of Appeals
                     For the First Circuit


No. 19-1336

  CORP. DE SERVICIOS INTEGRALES DE SALUD INTEGRAL EN LA MONTAÑA,
   INC.; MIGRANT HEALTH CENTER, INC.; NEOMED CENTER, INC., f/k/a
  Gurabo Community Health Center, Inc.; MOROVIS COMMUNITY HEALTH
CENTER, INC.; CONCILIO DE SALUD INTEGRAL DE LOIZA, INC. (CSILO);
    CORPORACION DE SERVICIOS DE SALUD Y MEDICINA AVANZADA, INC.,
(COSSMA); CIALES PRIMARY HEALTH CARE SERVICES, INC.; CORPORACION
 DE SERV. MÉDICOS PRIMARIOS Y PREVENCION DE HATILLO, INC.; COSTA
       SALUD, INC., f/k/a Rincon Health Center, Inc.; CENTRO DE
SERVICIOS PRIMARIOS DE SALUD DE PATILLAS, INC.; ATLANTIC MEDICAL
     CENTER, INC.; CAMUY HEALTH SERVICES, INC.; CENTRO DE SALUD
      FAMILIAR DR. JULIO PALMIERI FERRI, INC.; HOSPITAL GENERAL
            CASTAÑAR, INC.; CENTRO DE SALUD DE LARES, INC.,

                     Plaintiffs, Appellees,

                              and

RIO GRANDE COMMUNITY HEALTH CENTER, INC.; TOA ALTA COMPREHENSIVE
     URBAN/RURAL ADVANCED HEALTH SERVICES, INC.; HEALTHPROMED
 FOUNDATION, INC., f/k/a Dr. Jose S. Belaval, Inc.; MUNICIPALITY
                           OF SAN JUAN,

                          Plaintiffs,

                               v.

                  COMMONWEALTH OF PUERTO RICO,

                     Defendant, Appellant,

                              and

       JOHNNY RULLAN; DEPARTMENT OF HEALTH AND HUMAN SERVICES;
 DEPARTMENT OF HEALTH COMMONWEALTH OF PUERTO RICO; ALEX MICHAEL
AZAR, II, as Secretary of United States Department of Health and
                         Human Services,

                          Defendants.
          APPEAL FROM THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF PUERTO RICO

        [Hon. Gustavo A. Gelpí, Jr., U.S. District Judge]


                              Before

                    Lynch, Lipez, and Barron,
                         Circuit Judges.


     Carlos Lugo-Fiol, with whom Solicitor General of Puerto Rico
Isaías Sánchez-Báez was on brief, for appellant.

     Nicole M. Bacon, with whom James L. Feldesman, Khatereh S.
Ghiladi, and Feldesman Tucker Liefer Fidell LLP were on brief, for
appellees Atlantic Medical Center, Inc., Camuy Health Services,
Inc., Centro de Salud Familiar Dr. Julio Palmieri Ferri, Inc.,
Ciales Primary Health Care Services, Inc., Corporacion de Serv.
Médicos Primarios y Prevención de Hatillo, Inc., Costa Salud, Inc.,
El Centro de Salud de Lares, Inc., El Centro de Servicios Primarios
de Salud de Patillas, Inc., and Hospital General Castañar, Inc.

     Robert A. Graham, with whom Iyen A. Acosta and Reno &
Cavanaugh, PLLC were on brief, for appellees HealthproMed, Salud
Integral en la Montaña, Migrant Health Center, COSSMA, Morovis
Community Health Center, NeoMed Center, and Concilio de Salud
Integral de Loiza.



                         December 4, 2020
           LYNCH,     Circuit    Judge.      This    is   an   appeal   by   the

Commonwealth   from    two   orders    by    the    district   court    in   the

Commonwealth's long-running litigation with Federally Qualified

Health Centers (FQHCs).         We refer to our opinion in the companion

cases -- the consolidated appeals in case Nos. 17-1731 and 17-

1812.   For the reasons stated in the companion cases we also lack

jurisdiction to hear this appeal.

           In the companion cases, FQHCs appealed from a May 10,

2017 order by the district court.           In this case, the Commonwealth

appeals from two 2019 orders (one entered on January 28, 2019, and

another entered on February 26, 2019).              The Commonwealth asks us

to allow portions of the district court orders to take effect and

invalidate other portions of the district court orders.                 For the

reasons stated in this court's opinion in the consolidated cases

we also lack jurisdiction to hear this appeal.            We order dismissal

of this appeal.

           No costs are awarded.




                                     - 3 -